DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 8/12/2021, has been entered and made of record. Claims 1-14 are pending in the application.

2.	Applicant’s amendments to claims 1,8,9,13, and 14 have overcome the Examiner’s claim objection and all rejections under 35 U.S.C. 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

…


n image read out from the image sensor, wherein the program causes the computer, when executed by the computer, to function as a control unit configured to control the image sensor and the correction circuit so that correction processing performed on the second viewpoint image corresponding to a first charge accumulation period by the correction circuit during continuous shooting is performed in parallel with the readout of the first viewpoint image corresponding to a second charge accumulation period after the first accumulation period, and is not performed in parallel with the readout of the first viewpoint image corresponding to the first charge accumulation period from the image sensor.

Allowable Subject Matter
Claims 1-14 are allowed, and the following is an examiner’s statement of reasons for allowance: As to independent claims 1,13, and 14, the prior art fails to disclose the feature of, during continuous shooting, correcting one viewpoint image ( “viewpoint image” in the  2-12 are allowed because they depend on claim 1.

Kikuchi ‘294, the reference primarily used to show the feature of parallel readout and correction of viewpoint images, discloses parallel readout and correction of the viewpoint images for any accumulation period, contrary to Applicant’s claimed requirement of staggered read out and correction for a viewpoint image. And, through additional search, the Examiner has been unable to find a reference that discloses this staggered viewpoint image read out and correction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/9/2021